DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 19-20 recite the limitation "Barton reactor".  However, it is unclear as to what exactly the claimed Barton reactor is or what is comprises. For purposes of examination, a “Barton reactor” is read under the broadest reasonable interpretation (BRI) as a corresponding to a reactor vessel comprising a top cover and sidewalls defining a reaction zone, an agitator, a processing gas inlet and a product outlet” as this appears to be applicant’s intent.
Claims 8-10 each recite “the molten metal lead material”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the cited passage is read as “the molten material” as this appears to be applicant’s intent.
Claim 15 recites the limitation “or like device” which renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 2-7, 11-12, 14 & 16-18 are rejected in view of their dependence, directly or indirectly, to independent claims 1 or 13.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-16 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joly (US 2,984,544 A) and evidenced by Mayer (US 2,235,487 A) and Seabury (US 2,383,220 A)
Regarding claim 13-16 & 18-19, Joly teaches a method for forming metal-containing particles, the method comprising: forming a molten material from a solid supply material (Col.1, L.45-51; Col.2, L.60-63) and introducing the molten material into a nozzle injector (1) and injecting the molten material into a reaction zone (5) of a Barton reactor, wherein the injector is operable to pass molten metal-containing material into the reaction zone in an atomized form (Figs. 1-5; Col.1, L.44-50 & Col.2, L.13-33). Joly further teaches operating the retrofitted Barton reactor to form lead oxide particles (Col.1, L.55-61). However, a conventional molten material inlet of a Barton reactor (1) can include a trough (13) as illustrated in figs. 2-3 of Mayer (Col.3, L.67-72) or a pipe as illustrated in Seabury (Col.1, L.49 to Col.2, L.20; see Barton pot figure). Thus, it would have been obvious to one of ordinary skill in the art to replace a conventional molten material inlet of a Barton reactor with an injector (1) as disclosed in Joly because it is capable of increasing the yield of oxide while leaving latitude in the composition to be obtained as taught by Joly (Col.1, L.35-51 & 62-65).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Joly (US 2,984,544 A) and evidenced by Mayer (US 2,235,487 A) and Seabury (US 2,383,220 A), as applied to claims 13-16 & 18-19 above, and further in view of Ayers (US 4,619,845 A).
Regarding claim 17, Joly teaches the method of claim 13 but is silent as to the injector being operable to pass the molten metal-containing material into the reaction zone with a laminar flow.														Ayers teaches a method of atomizing a molten material comprising introducing a molten metal (9) to an injector such as a nozzle (2) such that the molten metal drawn towards an apex (4) of the nozzle is atomized through the shearing force of gas jets (1) passing over an angular In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Joly (US 2,984,544 A) and evidenced by Mayer (US 2,235,487 A) and Seabury (US 2,383,220 A), as applied to claims 13-16 & 18-19 above, and further in view of Prengaman (US 2017/0317351 A1).
Regarding claim 20, Joly as modified by Prengaman teaches the method of claim 19 but is silent as to the retrofitted Barton reactor being operated at a temperature of from 621°F to 880°F.												Prengaman teaches a method for forming metal-containing particles in which molten lead is fed to a stirred production vessel and contacts spinning blades to break up the molten lead into atomized droplets which are then oxidized to lead oxide by air flow through the production vessel ([0035]-[0036] & [0051]). Prengaman further teaches a reaction temperature of from 675°F to 700°F ([0052]). Prengaman’s exemplary method yields solid lead-containing particles comprising solid lead particles and solid lead oxide particles, wherein the weight ratio of formed .

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Joly (US 2,984,544 A) in view of Prengaman (US 2017/0317351 A1).
Regarding claims 1-6, 9 & 11, Joly teaches a method for forming metal-containing particles, the method comprising:										forming a molten material from a solid supply material (Col.1, L.45-51; Col.2, L.60-63);		introducing the molten material into a reaction zone (5) of a Barton reactor comprising a reaction vessel including a top cover and sidewalls defining the reaction zone, a processing gas inlet (4), and a product outlet (6), wherein the molten material is introduced to the reaction zone as atomized molten particles (Figs. 1-5; Col.1, L.44-50 & Col.2, L.13-33); and		contacting the molten material with a processing gas such as air in the reaction zone to form solid metal-containing particles comprising solid lead particles and solid lead oxide particles (Col.2, L.26-33).											Joly is silent as to less than 99% of the metal-containing particles comprising metal oxide.													Prengaman teaches a method for forming metal-containing particles in which molten lead is fed to a stirred production level and contacts spinning blades to break up the molten lead to 
Regarding claim 7, Joly as modified by Prengaman teaches the method of claim 1 but is silent as to at least 99% of the particle being non-oxidized metals, metalloids, or alloys. 
Regarding claim 8, Joly as modified by Prengaman teaches the method of claim 1, wherein the molten lead is introduced into the reaction zone in a hollow conical spray (Figs 1-4; Col.2, L.13-21). While Joly doesn’t explicitly teach the hollow conical spray being laminar, one of ordinary skill in the art would expect a laminar flow since the molten lead is atomized into small particles/droplets which exit the spray vertically through an aperture (3) in the bottom of the hollow conical spray. Moreover, one of ordinary skill in the art would have found it obvious to optimize the flow rate of lead into the Bartor reactor, as a result effective variable,  in order   
Regarding claim 10, Joly teaches the method of claim 1, wherein the molten material is introduced into the reaction zone through a nozzle (1) (Figs. 1 & 3; Col.2, L.13-25).
Regarding claim 12, Joly as modified by Prengaman teaches the method of claim 1. Prengaman’s reaction conditions leads to the formation of metal-containing particles including lead oxide particles and lead metal particles, and wherein the weight ratio of formed lead oxide particles to lead metal particles is from 50:50 to 90:10 as noted above. While, Prengaman is silent as to at least 90 wt% of the solid lead oxide particles comprising alpha lead oxide having a tetragonal crystal structure, one of ordinary skill in the art readily understands that the composition of the lead-containing particles produced in the Barton reactor can be controlled based on several parameters including the source material as well as the process conditions (i.e reaction temperature and air flow rate) as taught by Prengaman ([0036] & [0052]).  ‘

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.